United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                               August 7, 2007
                    FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 06-31231
                                   Summary Calendar


LUDENCE ALFORD TURNBULL, JR

                                                  Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                                  Defendant-Appellee.

                                 --------------------
                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:05-CV-1818
                                 --------------------

Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*
       Ludence Alford Turnbull, Jr., federal prisoner # 50634-083, filed this suit
under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), and the
Federal Tort Claims Act to seek redress for loss of a portion of his trial
transcripts. Turnbull argued that the loss of the transcripts infringed his right
of access to courts. The district court dismissed the suit as frivolous, and
Turnbull appeals this dismissal. He insists that his right of access to courts was


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-31231

violated by the loss of his transcripts because this loss prevented him from
timely filing a 28 U.S.C. § 2255 motion.
      Turnbull has failed to show that he suffered any actual prejudice in
connection with his claim of denial of access to courts. See Christopher v.
Harbury, 536 U.S. 403, 415 (2002). He has likewise failed to show that the
district court erred by dismissing his suit. See Siglar v. Hightower, 112 F.3d
191, 193 (5th Cir. 1997); 28 U.S.C. § 1915A. The judgment of the district court
is AFFIRMED.




                                       2